United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-1468
                                  ___________

Dominic John Carter,                     *
                                         *
             Appellant,                  *
                                         *
      v.                                 *
                                         * Appeal from the United States
Hennepin County; Patrick D.              * District Court for the
McGowan, Sheriff; Michele Smolley, * District of Minnesota.
Chief Deputy; Thomas Merkel,             * [UNPUBLISHED]
Inspector; Richard Estensen, Former      *
Inspector, officially and individually,  *
                                         *
             Appellees.                  *
                                    ___________

                            Submitted: December 14, 2005
                               Filed: January 19, 2006
                                ___________

Before BYE, BOWMAN, and GRUENDER, Circuit Judges.
                          ___________

PER CURIAM.

      Dominic John Carter sued Hennepin County and certain county officials under
42 U.S.C. § 1983 alleging his federal constitutional rights were violated due to a
seven-and-a-half-hour period of detention in the Hennepin County Adult Detention
Center (ADC) after a judge ordered him to be released. The district court1 granted

      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
Hennepin County's motion for summary judgment after concluding Carter failed to
show deliberate indifference to his constitutional rights. Carter filed a timely appeal.

       We are guided and controlled in our disposition of this case by several recent
decisions involving similar challenges to the outprocessing procedures at the ADC,
some of which involved a longer period of detention than the period of detention at
issue in this case. See Lund v. Hennepin County, 427 F.3d 1123 (8th Cir. 2005);
Russell v. Hennepin County, 420 F.3d 841 (8th Cir. 2005); Golberg v. Hennepin
County, 417 F.3d 808 (8th Cir. 2005); Luckes v. County of Hennepin, 415 F.3d 936
(8th Cir. 2005); Stepnes v. Hennepin County, No. 05-2059, 2005 WL 3113440 (8th
Cir. Nov. 22, 2005) (unpublished); and Killingham v. County of Hennepin, No. 04-
3216, 2005 WL 2807117 (8th Cir. Oct. 28, 2005) (unpublished). All of the issues
raised by Carter were addressed and decided in Hennepin County's favor in one or
more of the above cases. We therefore affirm the judgment of the district court in
favor of Hennepin County in this case.
                       ______________________________




                                          -2-